Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 28, 2015

The Court of Appeals hereby passes the following order:

A15A1560. STACEY GOLDRING v. SHELENA MAUREEN SPENCER, et al.

      Stacey Goldring seeks appellate review of the superior court’s order denying
her permission to proceed in forma pauperis. The record shows that Goldring
initiated the proceedings below by filing a civil suit in state court. The state court
dismissed the action as a discovery sanction, and the court subsequently denied
Goldring permission to appeal in forma pauperis. Goldring appealed the state court’s
ruling to the superior court. The superior court initially accepted Goldring’s poverty
affidavit but later struck that order, essentially denying her permission to proceed as
a pauper. Goldring then filed this appeal.
      Under Georgia law, a party is not entitled to appellate review of a trial court’s
ruling on her claim of indigency. See Mitchell v. Cancer Carepoint, Inc., 299 Ga.
App. 881 (1) (683 SE2d 923) (2009) (“[T]he proper forum for determining the truth
of a pauper’s affidavit is in the trial court, not in this [C]ourt. Pursuant to OCGA §
5-6-47 (b) and OCGA § 9-15-2 (a) (2), a trial court’s ruling regarding indigency is
final and not subject to appellate review.”) (Punctuation and citations omitted).
Because we lack jurisdiction to consider Goldring’s challenge, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     04/28/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.